Dear Representative Triche:
In response to your opinion request under letter dated September 9, 1994, please note that the Dual Officeholding and Dual Employment laws of this state would prohibit an individual from simultaneously holding local elective office in a political subdivision of this state while holding employment in the government of this state. LSA-R.S. 42:63(D) provides, in pertinent part:
       D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elected office. . . .  (Emphasis added).
Your inquiry concerns an individual who holds the position of professor at Nicholls State University, a position of employment in the government of this state, who also desires to hold the local elective office of school board member. While LSA-R.S.42:63(D) prohibits this arrangement, the law provides an exemption which is applicable to the facts at issue. LSA-R.S.42:66(B) states:
       B. Nothing in this Part shall be construed to prevent a school teacher or person employed in a professional educational capacity in a grade school, high school, other educational institution, parish or city school board from holding at the same time an elective or appointive office.
In the opinion of this office, an individual who holds the rank of professor at Nicholls State University is employed in a "professional educational capacity" with an educational institution. Because of the exemption contained in LSA-R.S.42:66(B), it is permissible for such person to also hold the local elective office of school board member.
Should you have other questions in which we may be of assistance, please contact this office.
Very truly yours,
                                     RICHARD P. IEYOUB ATTORNEY GENERAL
                                     BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Honorable Warren J. Triche State Representative P.O. Box 802 Thibodaux, Louisiana 70302
Date Received: September 12, 1994
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL